Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 02/07/2022 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
02/07/2022 has been entered.
This office action is responsive to the amendment filed on 02/07/2022. As directed by the amendment: claims 1-2 and 18 are amended, claim 17 is withdrawn. Thus, claims 1-16 and 18-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11-14, and 15-16  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Applicant’s Admitted prior art Mursic (GB 1400051).
	For claim 1, Diez teaches an electric arc-welding welding head (fig.1) (abstract) comprising:
 	at least one fusible , continuously-fed hot wire electrode; a fusible, continuously-fed cold wire electrode (60a and 60b as shown in fig.1); and
a contact device (20 as shown in fig.1) with an electrically insulated duct (30a as shown in fig.1) and at least one additional duct (30b as shown in fig.1), wherein the at least one hot wire electrode (60a as shown in fig.1) extends through the at least one additional duct (30a as shown in fig.1) and the cold wire electrode (60b as shown in fig.1) 
Diez fails to teach at least one fusible , continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, continuously-fed cold wire electrode that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool during the welding operation.
Mursic teaches, similar  an electric arc-welding welding, at least one fusible , continuously-fed hot wire electrode (2 and 3 as shown in fig.1) configured to be consumed in an arc during a welding operation and a fusible (page.2,lines 10-125), continuously-fed cold wire electrode (18 and 19 as shown in fig.1) that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool (6 as shown in fig.1) during the welding operation (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
It would have been obvious to one ordinary skill in the art to modify Diez with continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, continuously-fed cold wire electrode that is configured to be consumed without an arc by being in continuous short-circuit contact as taught by Mursic for purpose of achieving higher rate of material deposition while controlling the amount of heat applied to the welding electrode thereby welding high sensitive heat material are welded in high speed (Mursic, page.2, lines  25-28 and lines 35-37). 

 	For claim 3, Diez in view of Mursic teaches the invention as discussed and described above and Diez further teaches wherein the weld pool melts the cold wire electrode via resistance heating (par.44, lines 1-10).
 	For claim 6, Diez in view of Mursic teaches the invention as discussed and described above and Diez further teaches further comprising: a wire feeder unit for feeding the at least one hot wire electrode (the wires 60a and 60b are fed to the welding heads 21) towards the contact device (20 as shown in fig.1), the wire feeder unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire feeder unit feeds the at least one hot wire electrode towards the contact device (20 as shown in fig.1) (par.22).
 	For claim 11, Diez in view of Mursic teaches the invention as discussed and described above and Diez further teaches wherein the contact device (20 as shown in fig.1) includes a tip (61 as shown in fig.4a) and the electrically insulated duct extends longitudinally through the contact device to provide an outlet for the cold wire electrode at an opening provided by the tip of the contact device (par.25).

 	For claim 13, Diez in view of Mursic teaches the invention as discussed and described above and Diez further teaches wherein the outlet is disposed in an eccentric position within the opening of the tip (61 as shown in fig.4a) (par.39, lines 1-10).
 	For claim 14, Diez in view of Mursic teaches the invention as discussed and described above and Diez further teaches wherein the electrically insulated duct comprises an electrically insulating tube (30a and 30b wire guides as shown in fig.1) (par.22).
 	For claims 15 and 16, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for but Diez fails to teaches wherein the at least one hot wire electrode is arranged in alignment with and ahead of the cold wire electrode with respect to a welding direction and wherein the at least one hot wire electrode is arranged in alignment with and behind the cold wire electrode with respect to a welding direction.
 Mursic further teaches wherein the at least one hot wire electrode (2 or 3 as shown in fig.1) is arranged in alignment with and ahead of the cold wire electrode (18 or 19 as shown in fig.1) with respect to a welding direction (toward the workpiece area 7 as shown in fig.1) and wherein the at least one hot wire electrode (2 or 3 as shown in fig.1) is arranged in alignment with and behind the cold wire electrode (18 or 19 as shown in 
It would have been obvious to one ordinary skill in the art to modify Diez with continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, continuously-fed cold wire electrode that is configured to be consumed without an arc by being in continuous short-circuit contact as taught by Mursic for purpose of achieving higher rate of material deposition while controlling the amount of heat applied to the welding electrode thereby welding high sensitive heat material are welded in high speed (Mursic, page.2, lines  25-28 and lines 35-37). 
 	
Claims 4-5, 7-10, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Applicant’s Admitted prior art Mursic (GB 1400051) as applied to claims above, and further in view of Offer (5714735).
	Diez, as modified by Mursic, teaches all the limitation as previously set forth except for, claim 4, a wire straightening unit for straightening the at least one hot wire electrode, the wire straightening unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire straightening unit straightens the at least one hot wire electrode and for claim 5, wherein the wire straightening unit is a first wire straightening unit and the welding head further comprises: a second wire straightening unit for straightening the cold wire electrode.

It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 
 	For claim 7, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for wherein the wire feeder unit is a first wire feeder unit and the welding head further comprises: a second wire feeder unit for feeding the cold wire electrode towards the contact device.
	Offer further teaches wherein the wire feeder unit is a first wire feeder unit and the welding head further comprises: a second wire feeder unit for feeding the cold wire electrode towards the contact device (col.13, lines 1-7).

 	For claim 8, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for wherein the first wire feeder unit has a first speed control unit, the second wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the cold wire electrode, respectively.
	Offer further teaches wherein the first wire feeder unit has a first speed control unit, the second wire feeder unit has a second speed control unit, and the first speed control unit and the second control unit separately control feed speeds of the at least one hot wire electrode and the cold wire electrode, respectively (col.8, lines 1-5). 
It would have been obvious to one ordinary skill in the art to modify Diez with control feed speeds as taught by Offer in order to increase the filler metal deposition rate by increasing the filler material feed rate without increasing the specific heat input (or alternately decreasing the heat input for a fixed filler feed rate), reduce the number of fill passes required, and therefore decrease the total welding or brazing time and cost (Offer, col.6, lines 34-40). 	
 	For claim 9, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for wherein the insulated portion of the first wire feeder unit receives the 
 	Offer further teaches wherein the insulated portion of the first wire feeder unit receives the cold wire electrode from the second wire feeder unit via at least an electrically insulated wire conduit extending substantially between the second wire feeder unit and the first wire feeder unit (col.12, lines 60-68 to col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a second wire feeder unit as taught by Offer in order to improve the melt-off efficiency at predetermined heat input levels, and therefore to increase the joining productivity (Offer, col.12, lines 59-61). 		
 	For claim 10, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for wherein the insulated portion of the first wire feeder unit receives the cold wire electrode directly from a wire straightening unit and the electrically insulated wire conduit extends between the second wire feeder unit and the wire straightening unit.
	Offer further teaches wherein the insulated portion of the first wire feeder unit receives the cold wire electrode directly from a wire straightening unit and the electrically insulated wire conduit extends between the second wire feeder unit and the wire straightening unit (col.7, lines 60-68 and col.13, lines 1-6).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for . 	

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Applicant’s Admitted prior art Mursic (GB 1400051) and Offer (5714735).

For claim 18, Diez welding head (fig.1) (abstract) comprising:
 	a fusible, continuously-fed cold wire electrode; at least one fusible, continuously-fed hot wire electrode (60a and 60b as shown in fig.1);
a contact device (20 as shown in fig.1) with an electrically insulated duct and at least one additional duct (30a and 30b as shown in fig.1), wherein the at least one hot wire electrode (60a as shown in fig.1) extends through the at least one additional duct and the cold wire electrode extends through the electrically insulated duct so that the cold wire electrode is electrically insulated from the at least one hot wire electrode (60a as shown in fig.1) (par.23);
a first wire feeder unit (the wires 60a and 60b are fed to the welding heads 21) for feeding the at least one hot wire electrode towards the contact device (20 as shown in fig.1) (par.22).
Diez fails to teach at least one fusible , continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, 
Mursic teaches, similar  an electric arc-welding welding, at least one fusible , continuously-fed hot wire electrode (2 and 3 as shown in fig.1) configured to be consumed in an arc during a welding operation and a fusible (page.2,lines 10-125), continuously-fed cold wire electrode (18 and 19 as shown in fig.1) that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool (6 as shown in fig.1) during the welding operation (page. 1, lines 60-75 and 85-90, page.2, lines 127-130 and page.3, lines 1-20).
It would have been obvious to one ordinary skill in the art to modify Diez with continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, continuously-fed cold wire electrode that is configured to be consumed without an arc by being in continuous short-circuit contact as taught by Mursic for purpose of achieving higher rate of material deposition while controlling the amount of heat applied to the welding electrode thereby welding high sensitive heat material are welded in high speed (Mursic, page.2, lines  25-28 and lines 35-37). 
Offer, similar wire feeder, teaches a second wire feeder unit for feeding the cold wire electrode towards the contact device (col.13, lines 1-6). 

 	For claim 19, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for a first wire straightening unit for straightening the at least one hot wire electrode; and a second wire straightening unit for straightening the cold wire electrode.
	Offer further teaches a first wire straightening unit (20a as shown in fig.1a) for straightening the at least one hot wire electrode; and a second wire straightening unit (20b as shown in fig.1a) for straightening the cold wire electrode (col 7, lines 58-68 to col.8, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for each of the multiple fillers even with substantial amounts of "cast" in the filler shape after being unwound from a spool (Offer, abstract). 
 	For claim 20, Diez, as modified by Mursic, teaches all the limitation as previously set forth except for wherein: the second wire feeder unit receives the cold wire electrode from the second wire straightening unit and feeds the cold wire electrode towards the first wire straightening unit; the first wire straightening unit includes a first electrically insulating portion for the cold wire electrode that electrically insulates the cold wire 
	Offer further teaches wherein: the second wire feeder unit receives the cold wire electrode from the second wire straightening unit and feeds the cold wire electrode towards the first wire straightening unit (20a as shown in fig.1) (col 7, lines 58-68 to col.8, lines 1-5),; the first wire straightening unit includes a first electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the first wire straightening unit straightens the at least one hot wire electrode (col 7, lines 58-68 to col.8, lines 1-5), the first electrically insulating portion allowing the cold wire electrode to pass to the first wire feeder unit; and the first wire feeder unit includes an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the first wire feeder unit feeds the at least one hot wire electrode towards the contact device (col 12, lines 58-68 to col.13, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Offer in order to control the aiming consistency for 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“one fusible , continuously-fed hot wire electrode configured to be consumed in an arc during a welding operation and a fusible, continuously-fed cold wire electrode that is configured to be consumed without an arc by being in continuous short-circuit contact with a weld pool during the welding operation” in claims 1 and 18, has been considered but is moot, because the examiner applied new art, Applicant’s Admitted prior art Mursic (GB 1400051), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761